. _.%_.._                                                               R-82




                                       Feb. 26, 1947


            Hon. L, A. Woods                   Opinion No. V-50
            State Superintendent of
            Public Instruction                 Re:   Authority to pay the trav-
            Austin, Texas                            cling expenses of Dr. Archie
                                                     Jones, a professor at the
                                                     University of Texas, from
                                                     the contingent expenses pro-
                                                     vided for the expense of the
                                                     Texas School of the Air, for
                                                     making recorded lessons to
                                                     be used in the public schools.

            Dear Sir:

                      Your request for an opinion upon the above titled subject is
            as follows:

                      “‘Item 40 of the appropriation bill of the State De-
                partment of Education for tie bi,ennium 1945-1947 pro-
                vides for centingent expenses for ta+ Texas Scheol of
                the Air, recorded lessons, maintenance,. printing, and
                office expense in the amount of $12,500.00.     In the
                preparation of the recorded lessens which are broad-
                cast over the Texas School of the Air it is necessary
                for persons to travel to the places where these rec-
                ords are made. The cost of this travel of persons
                participating in the creation of these records is con-
                sidered part of the cost of making the records.      The
                TeXas School of the Air is a cooperative responsibility
                of the Texas University, A & M. College, North Texas
                Stats Teachers College, and the Texas State College
                for Women - each institution originating one or more
                of the series of programs which constitute the Texas
                School of the Air, whose direction vested in the State
                Department of Education. The University of Texas
                ori inates two of these programs - one is MUSIC IS
                YO 8 RS. In the production of the latter series of radio
                broadcasts, Dr. Archie Jones, Professor of Music of
                the University of Texas, is master of ceremonies.
                The series at the present time is broadcasting musi-
                cal efforts of a Capella choirs, orchestras, bands, etc.
                from the various public colleges and high schools of
                the State.
Hon. L. A. Woods - Page 2                           Opinion No. V-50



          “It is necessary for Dr. Jones to travel to   these
    institutions to participate and produce records     that
    are broadcast as a part of the Texas School of      the
    Air that is directed into the classrooms of the     Texas
    Public Schools.

         “The above explanation is given to show that
    the travel expense of Dr. Archie Jones is a neces-
    sary cost in the production of these musical radio
    programs.    The Comptroller has so recoglniaed this
    as a legitimate cost until your Department ruled to
    the contrary in an opinion given to some other De-
    partment of Government within the State.

         “Question: Can the traveling expenses of Dr.
    Archie Jones be paid frbm the contingent expenses
    provided for the expense of the Texas School of the
    Air for making recorded lessons, as it is neces-
    sary for him to be present at the time that the rec-
    ords are made 7 ”

         Item 40 of the appropriation for the State Department of
Education for the current biennium ie aa follows:

        “Contingent expense fo,r the Texas School of
    the Air, recorded lesrons, maintenance, prtiting,
    and office expense, $12,500.00.”

          It is our opinion thrt this item constitutes a sufficient
specific appropriation within the meanin of the Constitution, to
authorize the travel expense of Dr. Archie Jones, under the facts
stated by you. The express appropriation for *recorded lessons,
maintenance for Texas School of the Air,” includes by necessary
implication the further necessary expense of making such record-
ed lessons.    It is a familiar saying in the law that what is neces-
sarily implied in a writing is as much a part of the instrument as
though it had been literally expressed.

         This case is easily distinguishable from our Opinion
V-05, in respect to the sufficiency of the specific appropriation
to authorize payment.

                             SUMMARY

         (1) The travel expenses of one necesrarily re-
    quired in makin records for the Texas School of the
    Air, may lawfully be paid from Item 40, of the cur-
    rent biennium appropriation, for the Department of
    Education.
    Hon. L. A. Woods - Page 3                           Opinion No. V-50



              (2) “Contingent expenre for the Texas School
        of the Air, recorded lersons, maintenance..........
        $12,500.00,” is sufficient as a specific appropria-
        tion.

                                         Yom-3 truly,
/
                                   ATTORNEYGENERALOFTEXAS



                                                        L&s&& Ocie S eer
    OS:lc m:a l                                                Assistant



                                    APPROVED     FEB 25 1947



                                    AT